Order entered May 7, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00006-CV

                         CYNTHIA RAMOS, Appellant

                                        V.

                     DOMINGO H. CISNEROS, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00429

                                     ORDER

      Before the Court is appellee’s May 5, 2021 unopposed motion for an

extension of time to file his brief to June 5, 2021. By order dated May 5, 2021, we

denied appellee’s motion to dismiss the appeal and reset the deadline for appellee’s

brief to June 16, 2021. Accordingly, we DENY appellee’s motion as premature.


                                             /s/   KEN MOLBERG
                                                   JUSTICE